ON REHEARING. McCulloch, C. J. Appellants now insist that we erred in saying in the former opinion that appellee claimed title to both tracts of land under deeds running as far back as 1879 and 1883, and they urge that, according to the record in this case, appellee’s color of title to one tract runs back only to the deed from Chas. Blank to Ingram in 1899, which was about five years before the commencement of this action. 'If we made an error in this respect, it was because of appellants’ failure to properly abstract the record, and it is too late now to correct it." The decree should have been affirmed on account of the omission to properly abstract the record. But we undertook to decide the case upon the merits, and understood from the undenied allegations of the amended complaint that appellants were attacking appellee’s color of title to both tracts of land under deeds executed in 1879 and 1883, respectively, as well as the additional color of title to one of the same tracts under deed from Blank to Ingram in 1899. The pleadings are open to that construction; and if that be correct, the decision is right as to both tracts. If error has been made, the fault is with appellants in not properly abstracting the record. The rules of this court do not allow matter overlooked by the court to be brought up on petition for rehearing when attention was not called to it in the original abstract and brief. Rehearing is therefore denied.